EMPLOYMENT AGREEMENT



 

THIS EMPLOYMENT AGREEMENT (this "Agreement") is effective as of January 1, 2002
by and among HMN Financial, Inc., a Delaware corporation (the "Company"), Home
Federal Savings Bank, a federally chartered savings bank (the "Bank") and a
wholly owned subsidiary of the Company and Michael McNeil, a resident of
Rochester, Minnesota ("Executive").



A. The Company, the Bank and Executive are parties to an Employment Agreement
effective as of November 1, 2000; (the "Original Agreement");



B. The parties desire to terminate the Original Agreement and enter into this
Agreement;



C. The Company has granted Executive an incentive stock option; and



D. This Agreement amends and restates the Original Agreement.



NOW, THEREFORE, in consideration of the foregoing premises and the respective
agreements of the Bank, the Company and Executive set forth below, the Bank, the
Company and Executive, intending to be legally bound, agree as follows:



1. Employment. Effective as of January 1, 2002 Executive shall perform services
for the Company and the Bank, upon the terms and conditions set forth in this
Agreement.



2. Term of Employment. Unless terminated at an earlier date in accordance with
Section 7 hereof, the term of Executive's employment with the Company and the
Bank under this Agreement shall be for a period commencing on January 1, 2002
and ending on December 31, 2004, or any extension hereof (such term, the
"Employment Period"). Commencing on April 30, 2003 (the "Extension Date"), this
Agreement shall be extended through December 31, 2005 and on each subsequent
anniversary of the Extension Date this Agreement shall be extended for a period
of twelve (12) months in addition to the then-remaining term of employment under
this Agreement, unless any of the Company, the Bank or the Executive gives
contrary written notice to the others not less than 60 days in advance of the
date on which the term of employment under this Agreement would otherwise be
extended, and provided that no extension shall occur unless prior to each
anniversary of the Extension Date, each of the Company Board and the Bank Board
has reviewed a formal evaluation of Executive's performance during the year
preceding such anniversary prepared by the Compensation Committee of the Company
Board and explicitly approved such extension of the term of this Agreement.



3. Position and Duties.



(a) Employment with the Company and the Bank. During the term of Executive's
employment with the Company and the Bank, Executive shall perform such duties
and responsibilities as the Board of Directors of the Company (the "Company
Board") or the Board of Directors of the Bank (the "Bank Board") shall assign to
him from time to time consistent with his position. Executive shall be an
executive officer of the Company and the Bank and Executive's title shall be
"President" of the Company and "President" and "Chief Executive Officer" of the
Bank.



(b) Performance of Duties and Responsibilities. Executive shall serve the
Company and the Bank faithfully and to the best of his ability and shall devote
his full working time, attention and efforts to the business of the Company and
the Bank during his employment with the Company and the Bank. Executive hereby
represents and confirms that he is under no contractual or legal commitments
that would prevent him from fulfilling his duties and responsibilities as set
forth in this Agreement. During his employment with the Company and the Bank,
Executive may participate in charitable activities and personal investment
activities to a reasonable extent, and he may serve as a director of business
organizations in which he has personally invested, so long as such activities
and directorships do not interfere with the performance of his duties and
responsibilities hereunder.



4. Compensation.



(a) Salary. During the Employment Period, the Bank shall pay to Executive an
annual base salary of $200,000.00, less deductions and withholdings, which base
salary shall be paid in accordance with the Bank's normal payroll policies and
procedures. During each year after the first year of Executive's employment
hereunder, the Compensation Committee of the Company Board shall conduct, prior
to the Extension Date, an annual performance review of Executive and thereafter
establish Executive's base salary in an amount not less than the base salary in
effect for the prior year.



(b) Employee Benefits. During the Employment Period, Executive shall be entitled
to participate in all employee benefit plans and programs of the Bank to the
extent that Executive meets the eligibility requirements for each individual
plan or program. The Bank provides no assurance as to the adoption or
continuance of any particular employee benefit plan or program, and Executive's
participation in any such plan or program shall be subject to the provisions,
rules and regulations applicable thereto. In addition, Executive shall be
eligible for stock awards and stock options of the Company as authorized from
time to time by the Company Board.



(c) Expenses. During the Employment Period, the Bank shall reimburse Executive
for all reasonable and necessary out-of-pocket business, travel and
entertainment expenses incurred by him in the performance of his duties and
responsibilities hereunder subject to the Bank's normal policies and procedures
for expense verification and documentation, including reimbursement of monthly
dues paid to the Rochester Golf and Country Club. The Bank shall provide for
Executive's use an automobile, and shall pay for all expenses associated with
the Bank's ownership of such automobile.



5. Confidential Information. Except as permitted by the Company Board or the
Bank Board, during the Employment Period and at all times thereafter, Executive
shall not divulge, furnish or make accessible to anyone or use in any way other
than in the ordinary course of the business of the Company or the Bank, any
confidential, proprietary or secret knowledge or information of the Company or
the Bank that Executive has acquired or shall acquire during the term of his
work for the Company or the Bank as an employee, whether developed by himself or
by others, concerning any business strategies, marketing plans or customer lists
of the Company or the Bank or any other confidential or proprietary information
or secret aspects of the business of the Company or the Bank. Executive
acknowledges that the above-described knowledge and information constitutes a
unique and valuable asset of the Company and the Bank and represents a
substantial investment of time and expense by the Company and the Bank, and that
any disclosure or other use of such knowledge or information other than for the
sole benefit of the Company or the Bank would be wrongful and would cause
irreparable harm to the Company and the Bank. During the Employment Period,
Executive shall refrain from any acts or omissions that would reduce the value
of such knowledge or information to the Company or the Bank. The foregoing
obligations of confidentiality shall not apply to any knowledge or information
that (i) is now or subsequently becomes generally publicly known in the form in
which it was obtained from the Company or the Bank, (ii) is independently made
available to Executive in good faith by a third party who has not violated a
confidential relationship with the Company or the Bank, or (iii) is required to
be disclosed by legal process, other than as a direct or indirect result of the
breach of this Agreement by Executive.



6. Ventures. If, during the Employment Period, Executive is engaged in or
associated with the planning or implementing of any project, program or venture
involving the Company or the Bank and a third party or parties, all rights in
such project, program or venture shall belong to the Company or the Bank, as
applicable. Except as approved in writing by the Company Board or the Bank
Board, Executive shall not be entitled to any interest in any such project,
program or venture or to any commission, finder's fee or other compensation in
connection therewith, other than the compensation to be paid to Executive by the
Bank as provided herein. Executive shall have no interest, direct or indirect,
in any customer or supplier that conducts business with the Company or the Bank,
unless such interest has been disclosed in writing to and approved by the
Company Board or the Bank Board, as applicable, before such customer or supplier
seeks to do business with the Company or the Bank. Ownership by Executive, as a
passive investment, of less than 2.5% of the outstanding shares of capital stock
of any corporation listed on a national securities exchange or publicly traded
in the over-the-counter market shall not constitute a breach of this Section 6.



7. Termination of Employment.



(a) The Executive's employment with the Company and the Bank shall terminate
immediately upon:



(i) Executive's receipt of written notice from the Company or the Bank of the
termination of his employment;



(ii) Receipt by the Company or the Bank of Executive's written resignation from
the Company or the Bank;



(iii) Executive's Disability (as defined below);



(iv) Executive's death; or



(v) the expiration of the Employment Period.



(b) The date upon which Executive's termination of employment with the Company
and the Bank occurs shall be the "Termination Date."



(c) In the event of Executive's termination of employment for any of the
foregoing reasons, Executive shall immediately resign as a director and/or
officer of the Company and the Bank and any of their subsidiaries.



(d) If Executive is suspended or temporarily prohibited from participating in
the conduct of the affairs of the Company or the Bank by a notice served under
section 8(e)(3) or (g)(1) of the Federal Deposit Insurance Act (12 U.S.C.
1818(e)(3) and (g)(1)), the obligations of the Company and the Bank under this
Agreement shall be suspended as of the date of service unless stayed by
appropriate proceedings. If the charges in the notice are dismissed, the Company
or the Bank may in its discretion (i) pay the Executive all or part of the
compensation withheld while its contract obligations were suspended, and (ii)
reinstate (in while or in part) any of its obligations which were suspended.



(e) If Executive is removed or permanently prohibited from participating in the
conduct of the affairs of the Company or Bank by an order issued under section
8(e)(4) or (g)(1) of the Federal Deposit Insurance Act (the "Act") (12 U.S.C.
1818(e)(4) or (g)(1)), all obligations of the Company and the Bank shall
terminate as of the effective date of the order, but vested rights of the
contracting parties shall not be affected.



(f) If the Bank is in default (as defined in section 3(x)(1) of the Act), all
obligations under this Agreement shall terminate as of the date of default, but
this paragraph shall not affect any vested rights of the contracting parties.



(g) All obligations under this Agreement shall be terminated, except to the
extent determined that continuation of this Agreement is necessary for the
continued operation of the Company or the Bank,



(i) by the Director of the Office of Thrift Supervision (the "Director") or his
or her designee, at the time the Federal Deposit Insurance Corporation or
Resolution Trust Corporation enters into an agreement to provide assistance to
or on behalf of the Company or the Bank under the authority contained in section
13(c) of the Act; or



(ii) by the Director or his or her designee, at the time the Director or his or
her designee approves a supervisory merger to resolve problems related to
operation of the Company or the Bank or when the Company or the Bank is
determined by the Director to be in an unsafe or unsound condition.



Any rights of the parties that have already vested, however, shall not be
affected by the action of the Director described in this section 7(g).



8. Payments upon Termination of Employment.



(a) If prior to a Change in Control (as defined in the separate
Change-in-Control Agreement attached hereto (the "Change-in-Control Agreement"))
or after the Transition Period as defined in the Change-in-Control Agreement,
Executive's employment with the Company and the Bank is terminated:



(i) by the Company or the Bank for any reason other than (A) for Cause (as
defined below), or (B) the delivery of a written notice to Executive that the
Bank elects not to extend the term of this Agreement, or



(ii) by Executive as a result of his resignation for Good Reason (as defined
below), or



(iii) by reason of Executive's Disability (as defined below),

the Bank shall:

(i) pay to Executive as severance pay an amount equal to his current base salary
during the remaining period of the Employment Period; and

(ii) if Executive elects to continue his group health insurance coverage with
the Bank following the termination of his employment with the Company and the
Bank, reimburse him for the full cost of the premiums he is required to pay to
maintain such coverage at the same level of coverage that was in effect as of
the Termination Date for the remaining term of the Employment Period.

Any amount payable to Executive as severance pay or reimbursement for the cost
of the continuation of his group health insurance coverage hereunder shall be
subject to deductions and withholdings and shall be paid to Executive by the
Bank in approximately equal monthly installments during the remaining term of
this Agreement commencing on the first normal payroll date of the Bank following
the expiration of all applicable rescission periods provided by law and
continuing monthly thereafter.

The Bank shall be entitled to deduct from any severance pay otherwise payable to
Executive hereunder: (i) any amount earned as income by Executive after the
Termination Date as a result of self-employment or employment with any other
employer, and (ii) any amount received by Executive after the Termination Date
under any short-term or long-term disability insurance plan or program provided
to him by the Bank. In addition, the Bank shall be entitled to cease making
reimbursement payments to Executive for the cost of the continuation of his
group health insurance coverage with the Bank after the Termination Date if
Executive becomes eligible for comparable group health insurance coverage from
any other employer. For purposes of mitigation and reduction of the Bank's
financial obligations to Executive under this Section 8(a), Executive shall
promptly and fully disclose to the Bank in writing: (i) the nature and amount of
any such earned income from self-employment or employment with any other
employer, (ii) the amount of any such disability insurance payments, or
(iii) the fact that he has become eligible for comparable group health insurance
coverage from any other employer, and Executive shall be liable to repay any
amounts to the Bank that should have been so mitigated or reduced but for
Executive's failure or unwillingness to make such disclosures.



(b) If after a Change in Control and during the Transition Period, Executive's
employment terminates, Executive's rights to payments and benefits shall be
governed by the Change-in-Control Agreement.



(c) If Executive's employment with the Company or the Bank is terminated by
reason of:



(i) Executive's abandonment of his employment or Executive's resignation for any
reason other than Good Reason (as defined below),



(ii) termination of Executive's employment by the Company or the Bank for Cause
(as defined below),



(iii) Executive's death, or



(iv) the expiration of the Employment Period,



the Bank shall pay to Executive or his beneficiary or his estate, as the case
may be, his base salary through the Termination Date.



(d) "Cause" hereunder shall mean:



(i) an act or acts of dishonesty undertaken by Executive and intended to result
in substantial gain or personal enrichment of Executive at the expense of the
Company or the Bank;



(ii) unlawful conduct or gross misconduct that is willful and deliberate on
Executive's part and that, in either event, is injurious to the Company or the
Bank;



(iii) willful violation of any law, rule, or regulation (other than traffic
violations or similar offenses);



(iv) the conviction of Executive of a felony;



(v) receipt of a final cease-and-desist order from any regulatory authority;



(vi) failure of Executive to perform his duties and responsibilities hereunder,
or to satisfy his obligations as an officer or employee of the Company or the
Bank, including incompetence, which failure has not been cured by Executive
within 30 days after written notice thereof to Executive from the Company or the
Bank; or



(vii) material breach of any terms and conditions of this Agreement by Executive
not caused by the Company or the Bank, which breach has not been cured by
Executive within ten days after written notice thereof to Executive from the
Company or the Bank.



(e) "Good Reason" hereunder shall mean:



(i) material breach of any terms and conditions of this Agreement by the Company
or the Bank not caused by Executive, which breach has not been cured by the
Company or the Bank within ten days after written notice thereof to the Company
or the Bank from Executive;



(ii) the Company or the Bank shall require Executive to relocate to any place
other than a location within thirty-five miles of the location at which the
Executive performed his primary duties immediately prior to the requirement by
the Company or the Bank to relocate or, if the Executive performed such duties
at the Company's principal executive offices, the Company or the Bank shall
relocate its principal executive offices to any location other than a location
within thirty-five miles from the location of the principal executive offices;
or



(iii) a material reduction of Executive's base salary, perquisites or benefits
unless such reduction is part of a general reduction in the base salaries,
perquisites and/or benefits for all executive officers of the Company or the
Bank.



(f) "Disability" hereunder shall mean the inability of Executive to perform on a
full-time basis the duties and responsibilities of his employment with the
Company and the Bank by reason of his illness or other physical or mental
impairment or condition, if such inability continues for an uninterrupted period
of 180 days or more during any 360-day period. A period of inability shall be
"uninterrupted" unless and until Executive returns to full-time work for a
continuous period of at least 30 days.



(g) In the event of termination of Executive's employment, the sole obligation
of the Company and the Bank shall be its obligation to make the payments called
for by Sections 8(a) or 8(c) hereof, as the case may be, and the Company and the
Bank shall have no other obligation to Executive or to his beneficiary or his
estate, except as otherwise provided by law, under the terms of any other
applicable agreement between Executive and the Company or the Bank or under the
terms of any employee benefit plans or programs then maintained by the Bank in
which Executive participates.



(h) Notwithstanding the foregoing provisions of this Section 8, the Bank shall
not be obligated to make any payments to Executive under Section 8(a) hereof
unless Executive shall have signed a release of claims in favor of the Bank and
the Company in a form to be prescribed by the Company Board or the Bank Board,
all applicable consideration periods and rescission periods provided by law
shall have expired and Executive is in strict compliance with the terms of
Section 5 hereof as of the dates of the payments.



9. Return of Records and Property. Upon termination of his employment with the
Company and the Bank, Executive shall promptly deliver to the Bank any and all
Company or Bank records and any and all Company or Bank property in his
possession or under his control, including without limitation any automobile,
manuals, books, blank forms, documents, letters, memoranda, notes, notebooks,
reports, printouts, computer disks, computer tapes, source codes, data, tables
or calculations and all copies thereof, documents that in whole or in part
contain any trade secrets or confidential, proprietary or other secret
information of the Company or the Bank and all copies thereof, and keys, access
cards, access codes, passwords, credit cards, personal computers, telephones and
other electronic equipment belonging to the Company or the Bank.



10. Remedies.



(a) Equitable. Executive acknowledges that it would be difficult to fully
compensate the Company or the Bank for monetary damages resulting from any
breach by him of the provisions of Section 5 hereof. Accordingly, in the event
of any actual or threatened breach of any such provisions, the Company and the
Bank shall, in addition to any other remedies they may have, be entitled to
injunctive and other equitable relief to enforce such provisions, and such
relief may be granted without the necessity of proving actual monetary damages.



(b) Arbitration. Except for disputes arising under Section 5 hereof, all
disputes involving the interpretation, construction, application or alleged
breach of this Agreement and all disputes relating to the termination of
Executive's employment with the Company or the Bank shall be submitted to final
and binding arbitration in Minneapolis, Minnesota. The arbitrator shall be
selected and the arbitration shall be conducted pursuant to the then most recent
Employment Dispute Resolution Rules of the American Arbitration Association. The
decision of the arbitrator shall be final and binding, and any court of
competent jurisdiction may enter judgment upon the award. All fees and expenses
of the arbitrator shall be shared equally by Executive and the Company or the
Bank. The arbitrator shall have jurisdiction and authority to interpret and
apply the provisions of this Agreement and relevant federal, state and local
laws, rules and regulations insofar as necessary to the determination of the
dispute and to remedy any breaches of the Agreement and/or violations of
applicable laws, but shall not have jurisdiction or authority to award punitive
damages or alter in any way the provisions of this Agreement. The arbitrator
shall have the authority to award attorneys' fees and costs to the prevailing
party. The parties hereby agree that this arbitration provision shall be in lieu
of any requirement that either party exhaust such party's administrative
remedies under federal, state or local law.



11. Miscellaneous.



(a) Governing Law. All matters relating to the interpretation, construction,
application, validity and enforcement of this Agreement shall be governed by the
laws of the State of Minnesota without giving effect to any choice or conflict
of law provision or rule, whether of the State of Minnesota or any other
jurisdiction, that would cause the application of laws of any jurisdiction other
than the State of Minnesota.



(b) Entire Agreement. Except for a Change in Control Agreement between Executive
and the Bank dated the date hereof, this Agreement contains the entire agreement
of the parties relating to the subject matter of this Agreement and supersedes
all prior agreements and understandings with respect to such subject matter, and
the parties hereto have made no agreements, representations or warranties
relating to the subject matter of this Agreement that are not set forth herein.



(c) Amendments. No amendment or modification of this Agreement shall be deemed
effective unless made in writing and signed by the parties hereto.



(d) No Waiver. No term or condition of this Agreement shall be deemed to have
been waived, except by a statement in writing signed by the party against whom
enforcement of the waiver is sought. Any written waiver shall not be deemed a
continuing waiver unless specifically stated, shall operate only as to the
specific term or condition waived and shall not constitute a waiver of such term
or condition for the future or as to any act other than that specifically
waived.



(e) Assignment. This Agreement shall not be assignable, in whole or in party, by
either party without the written consent of the other party.



(f) Counterparts. This Agreement may be executed in any number of counterparts,
and such counterparts executed and delivered, each as an original, shall
constitute but one and the same instrument.



(g) Severability. To the extent that any portion of any provision of this
Agreement shall be invalid or unenforceable, it shall be considered deleted
herefrom and the remainder of such provision and of this Agreement shall be
unaffected and shall continue in full force and effect.



(h) Captions and Headings. The captions and paragraph headings used in this
Agreement are for convenience of reference only and shall not affect the
construction or interpretation of this Agreement or any of the provisions
hereof.



(i) Termination of Original Agreement. This Agreement replaces the Original
Agreement and the Original Agreement is terminated.



IN WITNESS WHEREOF, Executive, the Company and the Bank have executed this
Agreement as of the date set forth in the first paragraph.



HMN FINANCIAL, INC.



 

By: /s/ Timothy R. Geisler



Its: Chairman of the Board



 

 

HOME FEDERAL SAVINGS BANK



 

By: /s/ Timothy R. Geisler



Its: Chairman of the Board



 

 

MICHAEL MCNEIL



 

/s/ Michael McNeil



 

 

 

 

 

M1:685049.07